870 So. 2d 962 (2004)
Donna GLIDDEN, Appellant,
v.
DEPARTMENT OF JUVENILE JUSTICE and Florida Unemployment Appeals Commission, Appellees.
No. 1D03-3276.
District Court of Appeal of Florida, First District.
April 28, 2004.
Marilyn J. Adler of Community Legal Services of Mid-Florida, Inc., Ocala, for appellant.
Jennifer A. Parker, General Counsel, and John Milla, Assistant General Counsel, Department of Juvenile Justice, Tallahassee, for appellees.
PER CURIAM.
Because appellant was denied the right to present evidence at the final hearing before the appeals referee, we reverse the final order and remand for further proceedings. Cf. Thomson v. Department of Envtl. Regulation, 511 So. 2d 989 (Fla.1987)(holding that res judicata could not be fairly applied to deny a second permit application and that the applicant was entitled to a formal hearing to present new facts, changed conditions, or additional submissions by the applicant).
REVERSED AND REMANDED.
BARFIELD, BROWNING, and LEWIS, JJ., concur.